DETAILED ACTION	
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Oath/Declaration
2.	The applicant’s oath/declaration had been reviewed by the examiner and is found to conform to the requirements prescribed in 37.C.F.R.1.63.

Status of Claims
3.	This Office Action is in response to the amendment filed on March 2nd 2019 Claims 1-30 are allowed.
	
Information Disclosure Statement
4.	Applicant has not submitted IDS for consideration.

Response to Arguments
5.	The objection to the claims has been withdrawn in view of amendments filed by Applicant.
6.	The 35 U.S.C. §112 rejection has been withdrawn in view of amendments and assertion filed by Applicant.
7. 	The 35 U.S.C. §101 rejection has been withdrawn in view of amendment filed by 

Allowable Subject Matter
8.	Claims 1-30 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior arts of record, see 892, either singularly or combination fail to anticipate or render obvious specifically, with respect to Independent claim 1, in combination of with the other claimed limitations, which is directed to, an apparatus for transmitting data via an analog composite video signal, the apparatus comprising: a mapping unit receiving a digital data stream including video data provided by a digital data source and converting the video data to brightness data and chrominance data; a composite video signal encoder receiving the chrominance data and the brightness data and forming the analog composite video signal from the chrominance data and the brightness data according to a predetermined composite video format; and a composite video transmission interface for sending the analog composite video signal over a conventional transmission medium suitable for transmitting the composite video signal. The same reasoning applies to the claims 11, 19 and 26, mutatis mutandis. Accordingly, dependent claims 2-10,12-18, 20-25 and 27-30 are allowed.



Examiner Notes
9.	Examiner suggests that applicant review the specification and the claims for any informalities and/or typographical/grammatical error before filing the issue fees.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN E ELAHI whose telephone number is (571)270-1442. The examiner can normally be reached Monday to Friday 7:30 AM to 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing 





/SHAN E ELAHI/Primary Examiner, Art Unit 2421                                                                                                                                                                                                        November 19, 2021